           Case 1:17-cv-00772-GWG Document 301 Filed 10/15/19 Page 1 of 2

                                                                                  Hughes Hubbard & Reed LLP
                                                                                           One Battery Park Plaza
                                                                                  New York, New York 10004-1482
                                                                                     Telephone: +1 (212) 837-6000
                                                                                           Fax: +1 (212) 422-4726
                                                                                              hugheshubbard.com




                                                 October 15, 2019

VIA ECF & BY HAND

Hon. Gabriel W. Gorenstein
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

             Re:    Knox v. John Varvatos Enterprises, Inc.,
                    Civil Action No. 1:17-cv-00772 (GWG) (S.D.N.Y.)

Dear Judge Gorenstein:

       Hughes Hubbard & Reed LLP represents Defendant John Varvatos Enterprises, Inc.
(“Varvatos”) in the above-referenced action. We are writing to the Court in response to the
October 14, 2019 letter filed by class counsel (Dkt. No. 300), in which class counsel has asked
the Court for a conference in anticipation of a motion for an order modifying the Court’s October
10, 2019 order (Dkt. 297) regarding class counsel’s email sent to Ms. Cheryl Somekh-Crouchen,
dated Wednesday October 2, 2019 (the “October 2 email”).

        We disagree with class counsel’s characterization in the October 14 letter that the
contents of the October 2 email communication are innocuous. To the contrary, in response to
class counsel protesting that we did not say why testimony from the witness/class member at
issue would be relevant, we specifically wrote to the Court by letter dated October 7, 2019 that,
inter alia, what the witness/class member said “raises the issue of whether class counsel has
violated 18 U.S.C. Section 1512 (Tampering with a witness, victim or informant).” 18 U.S.C. §
1512 is a criminal statute. We submit that there may be an issue as to whether class counsel’s
October 2 email communication was in furtherance of a crime under 18 U.S.C. § 1512, which
would lead to the crime/fraud exception to privilege. “It is well-established that communications
that otherwise would be protected by the attorney-client privilege or the attorney work product
privilege are not protected if they relate to client communications in furtherance of contemplated
or ongoing criminal or fraudulent conduct.” In re Grand Jury Subpoena Duces Tecum Dated
Sept. 15, 1983, 731 F.2d 1032, 1038 (2d Cir. 1984). If the October 2 email communication to a
witness cannot be used outside this litigation, there would be no opportunity for such an issue to
be raised should that be appropriate. Accordingly, Varvatos believes it needs to reserve the right
to challenge the purported privilege or work product protection of the October 2 email should




95184906
           Case 1:17-cv-00772-GWG Document 301 Filed 10/15/19 Page 2 of 2




such a challenge be appropriate, and respectfully requests that any modification to the Court’s
October 10, 2019 Order (Dkt. 297) reflect and preserve such reservation.


                                                 Respectfully submitted,

                                                     /s/ Ned H. Bassen

                                                 Ned H. Bassen



cc:   William Dunnegan & Richard Weiss, Class Counsel (Via ECF)




                                                2
95184906
